Citation Nr: 1243642	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-50 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother, Ms. V.A.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969.  The Veteran died in December 2007.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California.

By way of background, the Board notes that this matter was initiated by way of the appellant's mother, Ms. V.A., as her custodian.  The appellant attained the age of 18 in September 2008.  See 38 C.F.R. §§ 3.57, 3.850 (2012).

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In February 2012, this matter was remanded by the Board for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The death certificate shows that the immediate causes of death were hydrocephalus, intraventricular hemorrhage, and fourth ventricular ependymoma.

2.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss with a noncompensable evaluation.

3.  The causes of the Veteran's death have not been shown to be etiologically related to his service-connected bilateral hearing loss or to any other disease, injury, or incident in service; presumptive service connection under 38 C.F.R. § 3.309(e) is not for application.

4.  The Veteran's service-connected disability did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  See 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases (including claims for service connection for the cause of a veteran's death) generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held in Hupp that where a claimant submits a non-detailed DIC application, VA is not obligated to inform the claimant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  See id.  

The RO sent an April 2008 VCAA letter to the appellant.  In February 2012, however, because the April 2008 VCAA letter did not meet all of the notice requirements, the Board remanded the appellant's claim so that, among other things, she could be provided with further notice meeting the requirements of the VCAA and Hupp.  Pursuant to the Board's remand directive, the RO sent further notice to the appellant in February 2012.  The Board finds that the April 2008 and February 2012 VCAA letters substantially satisfied the notice requirements of the VCAA and Hupp.  The letters explained that evidence was required showing that a service-connected disability or an injury or disease that was incurred in or aggravated by service was the principal or contributory cause of the Veteran's death.  The letters also advised the appellant that the Veteran was service-connected for hearing loss at the time of his death, and of her and VA's respective responsibilities under the VCAA.  The appellant's claim was subsequently readjudicated by way of an October 2012 Supplemental Statement of the Case, such that any issue as to the timeliness of the latter notice is harmless.  In light of the above, the Board finds that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Because service connection is denied herein, any questions as to the appropriate effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been associated with the claims file.  The appellant has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  In this regard, the Board notes that in February 2012, the Board remanded the appellant's claim so that, among other things, the Veteran's service personnel records could be associated with the claims file, which records were subsequently obtained pursuant to the Board's remand directive.  Also, the Board directed that the RO attempt to obtain the Veteran's final hospitalization records from the University of California, San Diego, Medical Center, as well as the Veteran's VA treatment records (leading up to his transfer there).  Pursuant to the Board's remand directives, all of the Veteran's VA treatment records dated through December 2007 and up to his transfer to the University of California, San Diego, Medical Center were associated with the claims file.  Also, the RO sent a February 2012 letter to the appellant requesting that she either submit copies of the Veteran's records from the University of California medical center, or that she complete and remit a Form 21-4142 authorization so that the RO could request the records.  The letter also requested that she identify and provide Forms 21-4142 authorizations for any other care providers of the Veteran.  In February 2012, the appellant requested an additional 90 days time to submit the requested private treatment records, but since then, no such records or Forms 21-4142 have been received.  In light of the above, the Board finds that there has been substantial compliance with the Board's remand directive, and that the record contains sufficient evidence to make a decision with regard to the appellant's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that no VA medical opinion has been obtained relating to the appellant's claim.  The Board finds, however, that no VA medical opinion is required because there is no competent evidence tending to indicate an etiological relationship between the cause of the Veteran's death and his service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  In that regard, the Board acknowledges that herbicide exposure is conceded in this case, and that the appellant essentially contends that the Veteran's ependymoma and resultant hydrocephalus and intraventricular hemorrhage were caused by such herbicide exposure.  Ependymoma, hydrocephalus, and intraventricular hemorrhage, however, do not constitute conditions for which presumptive service connection may be granted under 38 C.F.R. § 3.309(e) based on herbicide exposure, and as explained in greater detail below, there is no evidence tending to link the cause of the Veteran's death to service except for the lay statements made by the appellant and her mother, who, as lay persons, are not competent to etiologically link such complex neurological conditions to presumed herbicide exposure almost 40 years prior, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For this reason, and as no other theory of entitlement has been suggested by the appellant or the evidence of record, VA's duty to provide a medical opinion to clarify whether the disability that caused the Veteran's death was related to service is not triggered.  See also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, or to provide a medical examination or opinion exploring every possible theory; rather, the duty to obtain an examination or opinion is explicitly limited to investigating theories of entitlement for which there is already some evidence in the record that satisfies the criteria of McLendon).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2012).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c) (1).   

The Veteran served on active duty from December 1965 to April 1969.  In December 2007, the Veteran died.  His death certificate shows that the immediate causes of death were hydrocephalus, intraventricular hemorrhage, and fourth ventricular ependymoma.  The appellant is his daughter.  She asserts that the causes of the Veteran's death are due to in-service herbicide exposure.

As an initial matter, at the time of the Veteran's death, his only service-connected disability was bilateral hearing loss, and there is no evidence of record, lay or otherwise, tending to link the Veteran's hearing loss to the cause of his death.

"A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent . . ." 38 C.F.R. § 3.307(a)(6)(iv) (eff. Feb. 24, 2011); see 76 Fed. Reg. 4245-01 (Jan. 25, 2011); see also 38 C.F.R. § 3.814(c)(2) (2012).  The M21-1MR includes a list of the units and other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period for 38 C.F.R. § 3.306(a)(6)(iv) purposes.  See M21-1MR, Part IV, Subpart ii, 2.C.10.p.

The Veteran's service personnel records reflect that he served in Korea between November 1967 and December 1968 in the 1st Battalion, 15th Artillery of the 2nd Infantry Division, a unit determined by DoD to have operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides exposure has been conceded.  See DA Form 66.  Based thereon, exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, Subpart ii, 2.C.10.p.

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases.  The Board notes, however, that hydrocephalus, intraventricular hemorrhage, and fourth ventricular ependymoma are not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.

The appellant is not precluded, however, from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In that regard, the Board acknowledges several VA treatment records in the paper and electronic claims file leading up to the Veteran's transfer to the UCSD Medical Center in December 2007, shortly prior to his death on December [redacted], 2007.  These records reflect that he presented in November 2007 complaining of, among other things, memory and balance problems/falls, that a CT scan revealed a posterior fossa mass, and a few days later, he underwent a posterior fossa craniotomy with resection of brainstem ependymoma and C1-C1 posterior laminectomy.  Subsequently, the Veteran developed hydrocephalus and, later in November 2007, he underwent evacuation of fourth ventricular clot.  In December 2007, internalization of a right ventricular shunt was performed, followed by a revision a few days later.  Ultimately, the Veteran was apparently transferred in December 2007 to the UCSD Medical Center for further care, where he later died on December [redacted], 2007.  None of these records, however, include any indication that the Veteran's neurological conditions may have been related to service or to his service-connected bilateral hearing loss.  As noted in the VCAA section above, the appellant never provided the RO with a Form 21-4142 authorization to obtain copies of the Veteran's last hospitalization records from UCSD.

As shown above, there is no medical evidence of record in support of a finding that the causes of the Veteran's death are related to his service, including his presumed herbicide exposure.  The Board acknowledges the sincere beliefs of the appellant and her mother that the Veteran's hydrocephalus, intraventricular hemorrhage, and fourth ventricular ependymoma were caused by the Veteran's presumed herbicide exposure, and although the Board is sympathetic to the appellant's loss, the Board finds that as lay persons, the appellant and her mother are not competent to etiologically link complex neurological conditions like hydrocephalus, intraventricular hemorrhage, and fourth ventricular ependymoma to herbicide exposure almost 40 years prior, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


